ORDER

PER CURIAM.
Alvin Butler (“Defendant”) appeals from the trial court’s judgment entered in the *837Circuit Court of the City of St. Louis upon his conviction by a jury of two counts of the unclassified felony of forcible sodomy. In his appeal, Defendant alleges that the trial court erred when it: (1) overruled his trial attorney’s motion for judgment of acquittal at the close of all the evidence because the evidence was insufficient to prove beyond a reasonable doubt that Defendant “knowingly had deviate sexual intercourse with [the male victim] by the use of forcible compulsion” and (2) failed to read MAI-CR3d 300.04, at a recess taken at the close of all evidence but before the final submission of the case to the jury, and instead gave a modified instruction.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm pursuant to Rule 30.25(b).